Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-8 are pending. 
Claim Interpretation
Claims 1-8 are interpreted under the statutory category of a product. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitation “A blank for use in a method for filtering a liquid sample, the method comprising…the blank comprising” renders the claim indefinite.  The scope of the claim is not clear.  It is not clear if the claim is directed towards an apparatus or a method.  The claim requires both method and apparatus limitations.  The Examiner interprets the claim as a product claim (“A blank”) and the method limitations are interpreted as intended use/manner of operating type limitations.  All dependent claims are rejected as well.  
Claim 1 recites the limitation "a blank of deformable and expandable sheet material”.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously defines “A blank” in line 1.  It is not clear if this is the same or a different blank.  All dependent claims are rejected as well.  
Claim 1 recites the limitation "the blank” in lines 5 and 11 and “said blank” lines 12-13 and lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this is the same as “a blank of deformable and expandable sheet material”.  All dependent claims are rejected as well.  
In regard to claim 1, the limitation “such that a portion of the blank is deformable and expandable” renders the claim indefinite.  It is not clear if the whole blank is deformed and expanded or just a portion is deformable and expandable.  The claim inconsistently claims “a blank of deformable and expandable sheet material”, “deforming and expanding at least a potion of the blank”, “a portion of the blank is deformable and expandable”.  All dependent claims are rejected as well.  
In regard to claim 1, the limitation “a flat sheet material having no hold-up volume” renders the claim indefinite.  It is not clear if this refers to “a blank of deformable and expandable sheet material”.  A flat sheet material has not previously been claimed.  All dependent claims are rejected as well.  
Claim 1 recites the limitation "passing liquid”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to “a liquid sample” or a different liquid.  All dependent claims are rejected as well.  
Claim 1 recites the limitation "said sample”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to “a liquid sample” or a different sample.  All dependent claims are rejected as well.  
Claims 2-4 recites the limitation "the blank”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this is the same as “a blank of deformable and expandable sheet material”.  
Claim 3 recites the limitation "a filtration medium”.  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined.  It is not clear if it is the same or a different filtration medium. 
  In regard to claim 5, the limitation “A blank for use in combination with apparatus for filtering a sample, the apparatus comprising…the blank comprising” renders the claim indefinite.  The scope of the claim is not clear.  It is not clear if the claim is directed towards an apparatus or a product.  The claim requires both product and apparatus limitations.  The Examiner interprets the claim as a product claim (“A blank”).  All dependent claims are rejected as well.  
Claim 5 recites the limitation "a blank of a sheet material" and “the blank of sheet material”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this is the same as or different from “A blank”.  All dependent claims are rejected as well.  
Claim 5 recites the limitation "the cavity".  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined.  All dependent claims are rejected as well.  
Claim 5 recites the limitation "said bowl".  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined.  All dependent claims are rejected as well.  
Claims 6-8 recites the limitation "the blank”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this is the same as “a blank of sheet material”.  
Claim 7 recites the limitation "a filtration medium”.  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined.  It is not clear if it is the same or a different filtration medium. 
Claim 7 recites the limitation "the membrane”.  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined. 
Response to Argument 
Applicant's arguments filed 2/22/2022 have been fully considered; prior art rejection is not applicable in light of amendments. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777